PER CURIAM.
Fabrica de Fideos Rivoli, S.A., the defendant below, appeals a non-final order denying its motion to dismiss the instant action for lack of personal jurisdiction. Concluding that the trial court correctly applied the two-prong test for determining whether personal jurisdiction may be exercised over a nonresident defendant, we affirm. See Venetian Salami Co. v. Parthenais, 554 So.2d 499, 502 (Fla. 1989) (providing that personal jurisdiction over a nonresident defendant exists where: (1) the complaint alleges sufficient jurisdictional facts to satisfy Florida’s long-arm statute, section 48.193 of the Florida Statutes; and (2) the nonresident defendant has sufficient minimum contacts with Florida to satisfy constitutional due process concerns).
Affirmed.